MEEKINS, District Judge.
This cause coming on to be heard before the undersigned United States District Judge, at chambers, in Raleigh, upon the exceptions of the trustee in bankruptcy to the report of the referee, and the appeal therefrom to this court, and upon the exceptions of the petitioner, Commercial Credit Company, to the report of the referee and the appeal from his findings thereon, both appeals being heard at the same time; the court being of the opinion that the findings of the referee and his conclusions of law thereon on the evidence in this case, that the transactions between the Commercial Credit Company and Clyde Eby, bankrupt, on the contract and the exhibits introduced in evidence, was a loan and not a purchase of the accounts is in error — the court upon this question and upon the appeal of the petitioner, Commercial Credit Company, reverses this finding of fact and conclusion of law of the referee, the court being of the opinion that the transaction was a sale by Clyde Eby and purchase of the accounts by the Commercial Credit Company under the evidence and exhibits offered, and is of the opinion that said referee’s finding and conclusion of law on this question was in error and the same was not sustained by decisions of this court in the ease of Nichols v. Fearson, 7 Pet. (32 U. S.) 103, 8 L. Ed. 623, and Chase & Baker Company v. National Trust & Credit Company (D. C.) 215 F. 633.
*80It is further ordered, considered, and adjudged' by tbe court that upon tbe appeal of tbe trustee from tbe decisions of tbe referee, bolding that tbe contract and agreement in tbis ease was a Maryland contract, it is considered, ordered, and adjudged by tbe court that tbe decision of tbe aforesaid referee in bankruptcy upon tbis point is sustained and affirmed.
It is thereupon considered, ordered, and adjudged by tbe court that tbe- trustee in bankruptcy in tbis cause be, and be is hereby, directed to pay over to tbe Commercial Credit Company all sums and amounts collected by him or for him upon tbe accounts which were sold and transferred by tbe bankrupt to tbe Commercial Credit Company, and tbe trustee in bankruptcy will ascertain tbe amount of such accounts so collected, and pay over tbe proceeds thereof as herein directed. Except as herein reversed, tbe judgment of tbe referee in bankruptcy is affirmed.